Case 1:20-cv-11603-ADB Document 22 Filed 11/25/20 Page 1 of 2

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS 27) ¥° 95 py 19. 99

SEBASTIANO PATANE,

 

Pro Se Plaintiff,

Vv.

BABSON COLLEGE, Civil Action No. 1:20-cv-11603-ADB

MARK POTTER, Individually and in his
official capacity as Associate Dean of the
Graduate School at Babson College;

MICHEAL CUMMINGS, Individually and in
his official capacity as Professor in the Blended
Learning Program at Babson College;

JESSICA HOSE, Individually and in his official
capacity as Associate Director of Part Time

MBA Program at Babson College,

 

APPLICATION FOR ENTRY OF DEFAULT JUDGMENT

Hon. Judge Burroughs,

TO: THE CLERK OF THE DISTRICT OF MASSACHUSETTS

Plaintiff requests that the Clerk of this Court enter the default of Defendant Jessica Hose,
pursuant to Rule 55(a), Federal Rules of Civil Procedure for the reason that Defendant Jessica
Hose has failed to plead or otherwise defend this action as required by Rule 12 of the Federal R.
Civ. P.

On October 13, 2020, Plaintiff hired Norfolk County Sheriff to serve process on Defendant
Jessica Hose. On October 15, 2020 Norfolk County Sheriff served the Complaint, by leaving
copies at Defendant’s last place of abode, 197 Liberty Street, Braintree, MA 02184, and by
mailing first class mail to the above mentioned address. Defendant Jessica Hose has not filed an
Answer to the Complaint within the date, November 9, 2020, set by the Clerk of this Court.
Case 1:20-cv-11603-ADB Document 22 Filed 11/25/20 Page 2 of 2

In compliance with the provisions of Federal R. Civ. P. 55(a)(1), Plaintiff has mailed a copy of
this Application of Entry of Default to Defendant’s attorney.

If Defendant fails to file a responsive pleading or otherwise defend this action within ten (10)
days of the filing of this Application, a default judgment will be requested in favor of the
Plaintiff.

In light of the foregoing, Plaintiff respectfully requests that at the expiration of ten (10) days
following the filing of this Application, the Court enter Judgment by default in favor of Plaintiff.

November 25, 2020

Respectfully submitted,
Sebastiano Patane
54 Concord Ave,
Norwood, MA 02062

s.g.patane@gmail.com
